Citation Nr: 0623442	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-01 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1985 to February 1988.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision of the Reno, Nevada Department of Veterans 
Affairs (VA) Regional Office (RO).  In January 2004, the 
veteran requested a videoconference hearing.  He failed to 
report for such hearing scheduled in March 2005.


FINDING OF FACT

The veteran's right knee injury in service was an acute and 
transitory condition that resolved; a chronic right knee 
disability was not manifested in service, and is not 
currently shown.


CONCLUSION OF LAW

Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A letter in December 2002 (prior to the RO's initial 
adjudication of the instant claim) explained what the 
evidence must show to substantiate the claim, and advised the 
veteran of his and VA's responsibilities in claims 
development.  The May 2003 rating decision and a December 
2003 statement of the case (SOC) explained what the evidence 
showed and why the claim was denied, and provided the text of 
applicable regulations, including those pertaining to the 
VCAA (and specifically that the veteran should be advised to 
submit any evidence in his possession pertaining to the 
claim).  Although complete notice was not provided prior to 
the initial adjudication of the claim, the veteran has had 
ample opportunity to respond and supplement the record and to 
participate in the adjudicatory process after all notice was 
given, and is not prejudiced by any notice timing defect.  
Significantly, the claim was readjudicated following notice.  
See January 2005 supplemental SOC.  As the decision below 
denies service connection for a right knee disability, 
whether or not the veteran received notice regarding the 
evaluation of such disability or the effective date of an 
award is a moot point.  He is not prejudiced by lack of such 
notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Finally, neither the veteran nor his representative 
alleges that notice in this case was less than adequate or 
that the veteran is prejudiced by virtue of a notice 
deficiency.

Regarding the duty to assist, VA has obtained the veteran's 
service medical records.  He has not identified any pertinent 
records that remain outstanding.  After an October 2003 DRO 
conference, the RO arranged for an examination.  VA's duty to 
assist is met.  The veteran is not prejudiced by the Board's 
proceeding with appellate review. 

II.	 Factual Background

The veteran's service medical records show that in August 
1987, he sustained a right knee injury while attempting to 
lie back on his bunk.  The diagnosis was right knee strain, 
and he was treated with medication, ice, ace wraps and 
crutches. X-rays of the knee were interpreted as normal, and 
there was no follow up treatment reported.  The veteran 
waived a service separation examination.

On November 2003 VA examination, the veteran reported he 
sustained a right knee injury falling on a concrete step, and 
had constant aching pain which became worse after an hour of 
walking, and had swelling after two hours of walking.  
Physical examination revealed a normal right knee.  X-rays of 
the knee taken in conjunction with the examination were 
interpreted as normal.  The examiner opined that the 
veteran's present right knee complaints were not consistent 
with the examination which showed no right knee disability.  
He further stated that the veteran's right knee complaints 
were not related to any injury during his military service.

III.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Here, there is no competent evidence that the veteran now has 
the right knee disability which he seeks to have service 
connected.  While he did injure his right knee in service, 
the injury was acute and the associated complaints were 
transitory, and presumably resolved (as there was no follow-
up and no further complaint noted in service).  A chronic 
right knee disability was not noted in service, nor has such 
disability been clinically documented at any time since.  

The veteran was specifically advised that to establish 
service connection for a claimed disability, as a threshold 
requirement he must show he actually has such disability.  He 
has not submitted any competent (medical) evidence that he 
currently has residuals of a right knee injury, nor has he 
identified any treatment provider who might substantiate that 
he has any such disability.  In fact the only competent 
(medical) evidence of record on that point, the report of the 
November 2003 VA examination, indicates there is no such 
current disability.  Because the veteran is a layperson, his 
own opinion that he has a right knee disability related to an 
injury in service is not competent evidence.  The initial 
threshold requirement necessary to substantiate a service 
connection claim, competent (medical diagnosis) evidence of a 
current disability, is not satisfied.  Accordingly, this 
claim must be denied.     


ORDER

Service connection for a right knee disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


